Mr. Justice Bean
delivered the following dissenting opinion:
As I view this case the solution thereof depends upon the determination of a question of fact. This *704is demonstrated by the majority opinion by the learned justice in that part wherein it is found in effect that it was the duty of York, the decedent, to have boarded the cars before they were in motion at a different place from that at which he attempted to do so. To quote the exact language of the opinion:
“Mr. York having been in the employ of defendants more than a year and engaged in the service which he was performing when he was hurt, must have known when he assisted in preparing the cars to make a flying-switch, that the train would soon start, and as he could have boarded the cars at any place, self-preservation should have prompted him to do so before the train was put in motion.”
The manner of performing the services by the plaintiff’s decedent pursuant to his duty is indicated principally by the circumstances as they actually occurred as detailed by Krumlauf, an eye-witness to the catastrophe. From these circumstances different minds might reasonably draw a different conclusion from that deduced by the learned justice. There is another phase of the case that seems to go hand in hand with that referred to. A jury might fairly conclude from the evidence that York was performing his duties in the regular way and that it was necessary for him to board the cars that were being switched on to the spur track at the rear of such cars as he was endeavoring to do in order properly to set the brakes and hold the cars when they reached their destination near the quarry; that if he had got on to the front part of the cars he would have had to walk to the rear on moving cars to his great danger; that it was careless and dangerous for the cars to be started and moved at the rate of about 12 miles an hour before York got aboard; and that in the exercise of due care those in charge of the train should have observed that the workman had *705boarded the ears which were to be left in his charge before the same were suddenly started and should have waited a few seconds longer for him to do so. It might appear to a jury that in working around the dump-cars and grading the road for about a year York had had but little real experience in performing duties similar to those required of a regular brakeman, and that greater care was necessary for his reasonable safety than if the cars were being switched by an expert brakeman. The majority opinion seems to impute negligence to the workman because he attempted to board a moving car instead of getting on at another place before the cars were put in motion. It is not negligence per se to get on or off a moving train: Eidem v. Chicago, Rock Island & P. R. Co., 158 Ill. App. 82. We quote from Louisville & N. R. Co. v. Bargainier, 168 Ala. 567 (53 South. 138):
“This court has time and time again held that it is not dangerous or negligence per se to get on or off a moving train or engine.”
It is stated in 3 Labatt’s Master & Servant (2 ed.), Section 1254 (5), as follows:
“In some cases the mere fact that a servant attempted to mount a moving train without any necessity seems to have been regarded as sufficient to prevent his recovering damages. But the preferable view would seem to be that, in view of the normal requirements of railway work and the universal practice of railway employees, the inference of negligence should not be drawn, as matter of law, unless there is proof of some aggravating circumstance which rendered the action of the servant especially imprudent”: See notes to this section.
In Kansas City So. R. Co. v. Billingslea, 116 Fed. 335 (54 C. C. A. 109), it was held that contributory negligence could not be predicated upon the fact that a *706switchman mounted a moving train which was being switched in the yards of the company. In any event, however, contributory negligence is not a defense under the Federal employer’s liability law and therefore it is necessary in order to support the judgment of nonsuit to hold that the injury was caused entirely by the negligent act of the decedent.
The complaint alleges that at the time of the injury the decedent, Lewis York, was employed as a laborer with duties to help the train crews; that the defendants carelessly and negligently started and put in motion said train before the deceased had boarded it or was given an opportunity to board the same, and that it was then and there started with a jerk and lurch, thereby preventing said decedent from boarding said car or cars in safety; that the defendants were careless, reckless and negligent in operating and running said cars at a high and dangerous rate of speed before allowing the deceased to board the same and thereby preventing him from any reasonable chance he might have had to get on in safety. The evidence tended to show that the decedent at and a short time before the accident was performing his regular duties and tended to support the allegations of the complaint, especially when the circumstances as detailed by the witnesses are considered.
It is stated in part in 3 Labatt’s Master & Servant (2 ed.), Section 1111, as follows:
“Negligence in respect to the system upon which the master’s business is conducted, is imputable: # * where railway rolling-stock is moved in such a way as to expose employees to unnecessary risk”: See, also, note 7 to that section.
Galveston, H. & S. A. R. Co. v. Sullivan, 53 Tex. Civ. App. 394 (115 S. W. 615), is a case where a regular *707brakeman was sent ahead of a freight train for some distance in order to flag and hold another train until his passed, when it was his duty to board his train. At the time when he attempted to do so it was run at a high rate of speed, more than 12 miles an hour. It was there held that it was the duty of the engineer and conductor in charge of the train to run it at a rate of speed which would enable such brakeman to get on with reasonable safety; that what that rate of speed was and whether the train was run at such speed were questions for the jury; and that the plaintiff did not assume the risk of being injured and was not guilty of contributory negligence in attempting to board the cars under the circumstances. The evidence was much the same in that ease as in the one at bar, save that it was necessary for the plaintiff in the present case to prove the circumstances without the decedent. In the Sullivan case it is mentioned that Mr. Chief Justice Boberts, in Texas & Pac. Ry. Co. v. Murphy, 46 Tex. 356, 360 (26 Am. Rep. 272), discussed at length the proposition that it is the province of the jury to determine negligence with respect to rates of speed, and quoted with approval this language:
“It was for the jury to say whether the danger of boarding the train when in motion was so apparent as to make it the duty of the passenger to desist from the attempt”: Citing Johnson v. West Chester & P. R. Co., 70 Pa. 357.
Houston & T. C. R. Co. v. Anderson (Tex. Civ.), 132 S. W. 377, is a case where, without giving the warning required by its rules of intention to move a car, defendant railroad moved a car thereby causing plaintiff, a brakeman, who was on the ear discharging his duties and about to climb down therefrom, to fall and be injured. It was held that defendant was liable.
*708(171 Pac. 567.)
Mr. J. G. Simmons and Mr. Sidney S. Johnson, for the petition.
Mr. Ben G. Day, Mr. William D. Fenton, Mr. Ralph R. Moody, Mr. T. B. Handley and Mr. John F. Reilley, contra.
I do not think it should he said as a matter of law that the defendants in the case at bar were exercising reasonable care and were not negligent in starting the cars and moving them at the rate mentioned when the decedent, in the performance of his duty, was attempting to board the same. It seems to me that the question of negligence should have been submitted to the jury.